Citation Nr: 1760569	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ischemic brain condition including as due to exposure to herbicide agents and as secondary to service-connected ischemic heart disease.

2.  Entitlement to service connection for lung nodules including as due to exposure to herbicide agents.

3.  Entitlement to service connection for headaches, including as due to exposure to herbicide agents and as secondary to service-connected disabilities.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for diabetic retinopathy.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of this appeal, the RO denied the Veteran's claim of entitlement to service connection for diabetic retinopathy and the Veteran timely filed an April 2015 Notice of Disagreement.  The RO has not yet issued a Statement of the Case (SOC), so the Board will remand the matter for the issuance of an SOC pursuant to 38 C.F.R. § 19.9.

The Veteran testified before the undersigned at a July 2017 Board hearing held via videoconference.  The claims file contains a transcript of the hearing.

The Board has recharacterized the PTSD claim as entitlement to service connection for an acquired psychiatric disorder including PTSD because the precise diagnosis of the claimed condition, if any, is an unresolved factual issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (noting claims are typically based on symptoms observable to lay persons, while the precise diagnosis is generally a medical question); February 2014 VA Examination (concluding that the Veteran does not have PTSD but deferring diagnosis of symptoms).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his ischemic brain condition, the nodules in his lungs, and his migraine headaches are etiologically related to his conceded in-service exposure to herbicide agents and/or as secondary to service-connected conditions.  VA has not provided an examination or obtained an opinion regarding a potential link between any of these conditions and his in-service exposure to herbicide agents.  While none of these conditions are on the list of conditions presumptively associated with herbicide exposure, ischemic heart disease and other conditions affecting the lungs are included on the list.  See 38 C.F.R. § 3.309(e).  Moreover, the record contains the July 2017 opinion letter of the Veteran's private treating physician who suggests some connection between migraines, microangiopathic ischemic disease (the brain condition), and ischemic heart disease.  While the private physician's opinion is too ambiguous and lacks sufficient rationale to grant any of the claims on either a direct or secondary basis, it does indicate a possible interrelated causal or aggravating effect as well as, in combination with other evidence, a possible association between the conditions and exposure to herbicide agents.  On this record, the Board finds that VA has a duty to provide the Veteran with examinations and obtain medical opinions regarding the possible association between each of these conditions and his herbicide exposure as well as opinions on secondary service connection.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006); Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).

The Veteran has not had a VA examination to assess his hearing loss and tinnitus as well as their alleged etiological relationship to in-service acoustic trauma (including exposure to noise from helicopters, artillery, and small arms).  The Board finds that there is sufficient evidence of exposure to in-service noise to warrant a VA examination and nexus opinion.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

With respect to PTSD, the Veteran has had a VA examination (see Introduction), but the examiner deferred diagnosis of the Veteran's psychiatric symptoms.  As discussed in the Introduction, the Veteran's claim is for symptoms, not a particular diagnosis.  Given that VA has conceded stressors relating to fear of hostile military or terrorist activity and he has been diagnosed with various acquired psychiatric disorders, he is entitled to a VA examination with a diagnosis of his condition (if any) and an opinion regarding whether there is an etiological relationship between any diagnosed condition and his in-service stressors.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006); Clemons, 23 Vet. App. at 9.

The AOJ has not yet issued a Statement of the Case with respect to the appeal seeking service connection for diabetic retinopathy.  Remand is required for the issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Any further development deemed necessary with respect to that claim should be completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant VA medical records.

2.  Only after obtaining the VA medical records and any other development deemed necessary, schedule the Veteran for VA examinations to address the nature, symptoms, and etiology of the Veteran's ischemic brain condition, migraines, lung nodules, acquired psychiatric disorder, hearing loss, and tinnitus.  The entire claims file should be reviewed by the examiners.  Any necessary testing should be accomplished.

The examiners are advised it has been established that the Veteran was exposed to herbicide agents during his service in the Republic of Vietnam.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Ischemic Brain Condition

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's ischemic brain condition was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents during his service in the Republic of Vietnam?

b.  If the answer to (a) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's ischemic brain condition was caused by one or more of his service-connected disabilities, particularly including ischemic heart disease?

c.  If the answer to (b) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's ischemic brain condition was aggravated by one or more of his service-connected disabilities, particularly including ischemic heart disease?





Headaches

d.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents during his service in the Republic of Vietnam?

e.  If the answer to (d) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability was caused by one or more of his service-connected disabilities, particularly including ischemic heart disease?

f.  If the answer to (e) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability was aggravated by one or more of his service-connected disabilities, particularly including ischemic heart disease?


Lung Nodules

g.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability characterized by lung nodules was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents during his service in the Republic of Vietnam?





Hearing Loss and Tinnitus

h.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or otherwise related to the Veteran's military service?

i.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was incurred in or otherwise related to the Veteran's military service?

In answering these questions, the examiner should state whether there is an association between the Veteran's hearing loss and tinnitus (if both conditions are diagnosed).


Acquired Psychiatric Disorder

j.  Identify each acquired psychiatric disorder the Veteran currently has or has had during the appeal period.

k.  For each acquired psychiatric disorder identified in (j), is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was incurred in or otherwise related to the Veteran's military service?

In answering (k), the examiner should consider that VA has conceded in-service stressors relating to fear of hostile military or terrorist activity.

It would be helpful if, in answering the questions with respect to the Veteran's acquired psychiatric disorder(s), the examiner commented on and resolved any conflict in diagnoses contained in the records (including the February 2014 VA examiner's conclusion that the Veteran does not have PTSD and more recent 2016-17 VA outpatient records continuing to diagnose him with PTSD "following military combat").

3. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for ischemic brain disease, lung nodules, headaches, hearing loss, tinnitus, and an acquired psychiatric disorder.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  After conducting any additional development deemed necessary, issue a statement of the case with respect to the claim of entitlement to service connection for diabetic retinopathy.

Then, advise the appellant, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




